Opinion filed September
16, 2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00205-CR 
                                                    __________
 
                   MANUEL
ANGEL OLIVAS-MONTOYA, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                  On
Appeal from the County Court at Law
 
                                                          Midland
County, Texas
 
                                                Trial
Court Cause No.  CR 127,886
 

 
                                            M
E M O R A N D U M   O P I N I O N
            Manuel
Angel Olivas-Montoya has filed in this court a motion to dismiss his appeal. 
The motion is granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM
September 16,
2010
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.